Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SUPERIOR ESSEX INC.

AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 ESTABLISHMENT OF PLAN

1

1.1

Background

1

1.2

Purpose

1

1.3

Effective Date

1

ARTICLE 2 DEFINITIONS

1

2.1

Definitions

1

ARTICLE 3 ADMINISTRATION

4

3.1

Committee

4

3.2

Authority of Committee

4

3.3

Decisions Binding

4

ARTICLE 4 ELIGIBILITY

5

4.1

Designation of Participants

5

4.2

Partial Year Participation

5

4.3

Demotions

5

ARTICLE 5 OPERATION OF THE PLAN

5

5.1

Plan Structure

5

5.2

Establishment of Target Bonuses

5

5.3

Corporate Financial Objectives

5

5.4

Business Unit Financial Objectives

6

5.5

Adjustment to Financial Objectives

6

5.6

Examples

6

5.7

Payout Form and Timing

6

5.8

Terminations of Employment

7

ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION

7

6.1

Amendment, Modification and Termination

7

6.2

Termination After or During Plan Year

7

ARTICLE 7 GENERAL PROVISIONS

8

7.1

No Right to Participate

8

7.2

No Right to Employment

8

7.3

Withholding

8

7.4

Funding

8

7.5

Expenses

8

7.6

Titles and Headings

8

7.7

Gender and Number

8

7.8

Governing Law

8

7.9

2005 Incentive Plan Controls

8

 

i

--------------------------------------------------------------------------------


 

SUPERIOR ESSEX INC.

AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

ARTICLE 1

ESTABLISHMENT OF PLAN

 

1.1           BACKGROUND. This Amended and Restated Executive Bonus Plan (the
“Executive Bonus Plan” or the “Plan”) is a subplan of the Superior Essex Inc.
2005 Incentive Plan (“2005 Incentive Plan”), consisting of a program for the
grant of annual Performance-Based Cash Awards under Article 9 of the 2005
Incentive Plan. This Plan has been established and approved, and will be
administered by, the Committee pursuant to the terms of the 2005 Incentive Plan,
including without limitation, Article 14 thereof. It is intended that the
Performance Bonuses earned under this Plan shall be Qualified Performance-Based
Cash Awards with respect to Participants who are Covered Employees, with the
intent that the Performance Bonuses will be fully deductible by the Company
without regard to the limitations of Code Section 162(m). The applicable Award
limits of Section 5.4 of the 2005 Incentive Plan shall apply with respect to
this Plan. As of the Effective Date, Section 5.4 of the 2005 Incentive Plan
provides that the aggregate dollar value of any Performance-Based Cash Award or
other cash-based award that may be paid to any one Participant during any one
calendar year under the 2005 Incentive Plan is $3,000,000.

 

1.2.          PURPOSE. The purpose of this Plan is to provide for the payment of
a cash bonus to eligible executives of the Company, the payment of which will be
based on the achievement of Performance Objectives during a Plan Year. Business
Unit and Corporate Financial Objectives are designed to focus on overall
Corporate or Business Unit financial results that drive shareholder value. For
2006, the Performance Objectives include Corporate Financial Objectives and
Business Unit Financial Objectives (for Business Unit executives).

 

1.3.          EFFECTIVE DATE. This Plan was originally adopted in principle by
the Committee on February 23, 2005, subject to approval as to form by the Chair
of the Committee and to approval by the stockholders of the 2005 Incentive Plan.
This Plan became effective on May 3, 2005, the date the 2005 Incentive Plan was
approved by the Company’s stockholders (the “Effective Date”). This Plan was
amended and restated by the Committee on March 29, 2006, to be effective as of
the beginning of Plan Year 2006.

 

ARTICLE 2

DEFINITIONS

 

2.1.          DEFINITIONS. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the 2005 Incentive
Plan. In addition,

 

1

--------------------------------------------------------------------------------


 

the following terms shall have the following meanings for purposes of this Plan,
unless the context in which they are used clearly indicates that some other
meaning is intended.

 

Adjusted Business Unit Operating Income. A non-GAAP financial measure for a
Business Unit for a given year, which is Adjusted EBITDA of such Business Unit
as reflected in the Company’s year-end earnings release, increased by
depreciation and amortization.

 

Adjusted EBITDA. A non-GAAP financial measure for the Company or a Business Unit
for a given year, as reflected in the Company’s year-end earnings release, or if
Adjusted EBITDA is no longer reported, EBITDA. Adjusted EBITDA is generally
operating income, adjusted as follows, without duplication:

 

(1)                                  increased or reduced by other income and
expense,

(2)                                  increased by interest, taxes, depreciation
and amortization,

(3)                                  increased or reduced to eliminate the
effects of extraordinary items, within the meaning of GAAP,

(4)                                  increased or reduced to eliminate the
effects of accounting changes implemented during the Plan Year,

(5)                                  increased or reduced to eliminate the
impact of discontinued operations,

(6)                                  increased or reduced by other charges that
are considered to be non-recurring or special items, and

(7)                                  increased or reduced by non-cash gains,
losses, income or expenses, such as non-cash compensation expense.

 

Adjusted EPS. A non-GAAP financial measure for the Company for a given year, as
reflected in the Company’s year-end earnings release, or if Adjusted EPS is no
longer reported, EPS. Adjusted EPS is generally earnings per diluted share of
the Company excluding the after-tax impact of special items detailed in the
earnings release, without duplication. Notwithstanding the foregoing, in the
event the Company shall issue new shares during a Plan Year, all newly issued
shares in such Plan Year shall be disregarded in calculating Adjusted EPS for
that Plan Year for purposes of this Plan; provided, however, that the Committee
may choose not to disregard some or all of such newly issued shares in the
calculation of Adjusted EPS if the effect of including such newly issued shares
would be to decrease the amount of Performance Bonuses that otherwise would be
payable under this Plan for such Plan Year.

 

Business Unit. The principal business segments of the Company during any Plan
Year. For the 2006 Plan Year, the Business Units are (i) Communications and (ii)
Magnet Wire and Distribution and Copper Rod (excluding Essex Nexans Europe SAS).

 

Business Unit Adjusted EBITDA. For any Plan Year, Adjusted EBITDA attributable
to the relevant Business Unit before management fees.

 

2

--------------------------------------------------------------------------------


 

Business Unit Financial Objectives. The Business Unit Financial Objectives
established by the Committee for a Plan Year, as provided in Article 5.

 

Consolidated Adjusted EBITDA. For any Plan Year, Adjusted EBITDA for the Company
as a whole (including the results of Essex Nexans Europe SAS).

 

Corporate Financial Objectives. The Corporate Financial Objectives established
by the Committee for a Plan Year, as provided in Article 5.

 

EPS. Earnings per shares of the Company, as reflected in the Company’s year-end
earnings release.

 

Executive Bonus Plan or Plan. The Superior Essex Inc. Amended and Restated
Executive Bonus Plan as set forth in this document together with any subsequent
amendments hereto.

 

GAAP. Generally accepted accounting principles for U.S. companies.

 

Performance Bonus. The bonus payable to a Participant under this Plan calculated
by reference to the achievement of applicable Performance Objectives, as
determined in accordance with Article 5.

 

Performance Objectives. Collectively with respect to a Participant, the
Corporate Financial Objectives and Business Unit Financial Objectives (if
applicable), as provided in Article 5.

 

Plan Year. January 1 to December 31 of each year, beginning in 2005.

 

Target Bonus. Has the meaning described in Section 5.2.

 

Triggering Acquisition. An acquisition (or combination of acquisitions) in which
the acquired entity’s EBITDA (or a proforma basis) for the four quarters
completed immediately prior to consummation of the acquisition is equal to one
percent (1%) or more of the target Adjusted EBITDA for the Company (on a
consolidated basis).

 

Triggering Disposition. The disposition of businesses, product lines or
interests that, individually or in the aggregate, represent one percent (1%) or
more of the Company’s target Adjusted EBITDA (on a consolidated basis) for the
four fiscal quarters completed immediately preceding the consummation of the
disposition.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3

ADMINISTRATION

 

3.1.          COMMITTEE. This Plan shall be administered by the Committee.

 

3.2.          AUTHORITY OF COMMITTEE. Without limiting its authority under
Article 4 of the 2005 Incentive Plan, the Committee has the exclusive power,
authority and discretion to:

 

(a)  Designate Participants for each Plan Year;

 

(b)  Establish and review Performance Objectives and weightings for different
Performance Objectives for each Plan Year;

 

(c)  Establish Target Bonuses for Participants for each Plan Year;

 

(d)  Determine whether and to what extent Performance Objectives were achieved
for each Plan Year;

 

(e)  Increase Performance Objectives within the parameters set forth in this
Plan (which shall not have the effect of increasing any Performance Bonus
otherwise payable hereunder);

 

(f)  To the extent provided in this Plan or a Schedule to this Plan for a Plan
Year, decrease the Performance Bonus otherwise payable to any Participant
resulting from the achievement of financial Performance Objectives in any Plan
Year, based on such subjective factors as the Committee shall deem relevant,
including without limitation, the Participant’s individual performance during
the Plan Year;

 

(g)  Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;

 

(h)  Make all other decisions and determinations that may be required under this
Plan or as the Committee deems necessary or advisable to administer this Plan;
and

 

(i)  Amend this Plan as provided herein.

 

3.3.          DECISIONS BINDING. The Committee’s interpretation of this Plan and
all decisions and determinations by the Committee with respect to this Plan are
final, binding, and conclusive on all parties.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4

ELIGIBILITY

 

4.1.          DESIGNATION OF PARTICIPANTS. The Chief Executive Officer of the
Company (CEO), Executive Vice Presidents (EVPs) and Senior Vice Presidents
(SVPs) of the Company listed on Exhibit A hereto are hereby designated as
Participants in this Plan for the 2006 Plan Year. The Committee, in its
discretion, may determine whether other positions may qualify for participation
in all or any portion of this Plan for any subsequent Plan Year, and shall,
before March 31 of each Plan Year, approve and substitute a new Exhibit A
indicating the Participants and their Target Bonuses for that Plan Year. The
Committee will notify or cause Participants to be notified of their eligibility
to participate, and the terms thereof, in writing.

 

4.2.          PARTIAL YEAR PARTICIPATION. If a Participant begins employment or
is promoted to an eligible position after the beginning of a Plan Year, the
Committee, in its discretion, may determine whether such employee may
participate in this Plan and if so, the terms of such participation, which will
be pro rated based on the number of days such person participated in this Plan
during the Plan Year, unless the Committee determines otherwise. If a
Participant takes a leave of absence during the Plan Year for any reason the
Participant will receive a pro rata share of a Performance Bonus, if any, for
such Plan Year, unless the Committee decides otherwise.

 

4.3.          DEMOTIONS. If a Participant is demoted during the Plan Year, the
Committee will determine whether Plan participation ends at that time, or is
continued, perhaps at a reduced level. If participation ends, any Performance
Bonus earned during the time of participation will be prorated for the Plan
Year.

 

ARTICLE 5

OPERATION OF THE PLAN

 

5.1.          PLAN STRUCTURE. Each Participant shall be eligible to receive a
Performance Bonus for the Plan Year if the Company meets or exceeds certain
Performance Objectives set by the Committee.

 

5.2.          ESTABLISHMENT OF TARGET BONUSES. Exhibit A sets forth the
percentage of each Participant’s base salary that will be awarded to the
Participant if the established Performance Objectives are achieved at the target
level (the “Target Bonus”). Each Participant’s Target Bonus percentage will be
communicated in writing to the Participant unless such target is specified in
his or her Employment Agreement with the Company. The actual Performance Bonus
to a Participant may be greater or less than his or her Target Bonus, depending
on the level of achievement of Performance Objectives, as provided in Schedules
I and II, and depending on whether the Committee exercises its discretion to
reduce a resulting Performance Bonus as provided in Schedules I and II.

 

5.3.          CORPORATE FINANCIAL OBJECTIVES. Before March 31 of each Plan Year,
the Committee shall approve the Corporate Financial Objectives for the Plan

 

5

--------------------------------------------------------------------------------


 

Year, based on any one or more of the Qualified Business Criteria listed in
Section 14.2 of the 2005 Incentive Plan, and shall set forth such Corporate
Financial Objectives in one or more Schedules attached to this Plan document.
The Corporate Financial Objectives for the 2006 Plan Year are reflected in
Schedule I. Such Schedule provides the formula for determining a Participant’s
Performance Bonus based on the level of achievement of Corporate Financial
Objectives. Subject to the limitations provided in Schedule I, the Committee
retains discretion to reduce, but not increase, the Performance Bonus resulting
from the achievement of Performance Objectives.

 

5.4.          BUSINESS UNIT FINANCIAL OBJECTIVES. Before March 31 of each Plan
Year, the Committee shall approve the Business Unit Financial Objectives for the
Plan Year, based on any one or more of the Qualified Business Criteria listed in
Section 14.2 of the 2005 Incentive Plan, and shall set forth such Business Unit
Financial Objectives in one or more Schedules attached to this Plan document.
The Business Unit Financial Objectives for the 2006 Plan Year are reflected in
Schedule II. Schedule II provides the formula for determining a Participant’s
Performance Bonus based on the level of achievement of Business Unit Financial
Objectives and Corporate Financial Objectives. Subject to the limitations
provided in Schedule II, the Committee retains discretion to reduce, but not
increase, the Performance Bonus resulting from the achievement of Performance
Objectives.

 

5.5.          ADJUSTMENT TO FINANCIAL OBJECTIVES  If prior to the end of a Plan
Year the Company engages in a Triggering Disposition or a Triggering
Acquisition, in each case a “Re-Set Event,” the Corporate Financial Objectives
and Business Unit Financial Objectives for the Plan Year shall be adjusted,
effective as of the last day of the fiscal quarter immediately before the
consummation of the Re-Set Event, (x) to reflect any Triggering Disposition by
eliminating from the original Corporate and/or Business Unit Financial
Objectives, as applicable, the plan business results relating to the disposed
business for the remainder of the fiscal quarters of the Plan Year, and (y) to
reflect any Triggering Acquisition, by establishing supplemental Corporate
Financial Objectives and/or Business Unit Financial Objectives in compliance
with Sections 5.3 and 5.4 hereof, as the Committee deems appropriate, with
respect to the acquired business. Notwithstanding the foregoing, the Committee
may choose not to make one or more such adjustments if the effect of not making
such adjustment would be to decrease the amount of Performance Bonuses that
otherwise would be payable under this Plan for such Plan Year. Nothing in this
Section 5.5 will be construed to authorize the Committee to take actions under
this Section 5.5 that would preclude the Performance Bonuses from qualifying for
the Section 162(m) Exemption (as defined in the 2005 Incentive Plan).

 

5.6.          EXAMPLES. Sample Performance Bonus calculations under various
scenarios for the 2006 Plan Year are illustrated in Schedules I and II.

 

5.7.          PAYOUT FORM AND TIMING. Subject to Section 5.8 hereof in the case
of terminations of employment, Performance Bonuses will be paid within thirty
days after the Committee determines whether and to what extent Performance
Objectives were achieved, but no later than March 15 next following the end of
the Plan Year for which the Performance Bonuses, if any, were earned.

 

6

--------------------------------------------------------------------------------


 

5.8.          TERMINATION OF EMPLOYMENT. In the event of the termination of a
Participant’s employment prior to the end of the Plan Year by reason of the
Participant’s death, Disability, Retirement, termination by the Company without
Cause, or resignation by the Participant for Good Reason, the Participant will
be paid a Performance Bonus equal to the pro rata portion of the Target Bonus
that would otherwise be payable as if the performance through the date of
termination was the performance for the Plan Year, provided that the applicable
Performance Objectives are met for the portion of the Plan Year during which the
Participant was employed by the Company (for example, if actual performance
through the date of termination represented 90% of target Performance Objectives
for the Plan Year, the Participant would be entitled to a prorata portion of the
corresponding percentage of his or her Target Bonus based on the applicable
performance matrix, and if the threshold level of performance was not achieved,
no bonus would be paid). As soon as practicable after the date of termination,
the Committee shall make a determination as to the extent to which Performance
Objectives had been achieved for the portion of the Plan Year during which the
Participant was employed, and the Performance Bonus to the terminated
Participant will be paid within thirty days after such determination. Any
amounts paid on behalf of a deceased Participant will be paid to the
Participant’s Beneficiary. For terminations after the end of the Plan Year, but
before payout from this Plan, payout will be made as though the termination had
not occurred.

 

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

 

6.1.          AMENDMENT, MODIFICATION AND TERMINATION. The Committee may, at any
time and from time to time, amend, modify or terminate this Plan. The Committee
may condition any amendment or modification on the approval of shareholders of
the Company if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations, including
without limitation Code Section 162(m).

 

6.2.          TERMINATION AFTER OR DURING PLAN YEAR. Termination of this Plan
after a Plan Year but before Performance Bonuses are paid for that Plan Year
will not reduce Participants’ rights to receive Performance Bonuses for the Plan
Year. Termination or amendment of this Plan during a Plan Year may be
retroactive to the beginning of the Plan Year, at the discretion of the
Committee. If any amendment or termination occurs during a Plan Year, the
Committee shall determine when and to what extent Performance Bonuses, if any,
shall be paid for the portion of the Plan Year preceding the amendment or
termination, provided that if a Change in Control occurs, no such amendment or
termination may adversely affect amounts payable to a Participant without the
consent of the Participant.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7

GENERAL PROVISIONS

 

7.1.          NO RIGHT TO PARTICIPATE. No officer or employee shall have any
right to be selected to participate in this Plan.

 

7.2.          NO RIGHT TO EMPLOYMENT. Nothing in this Plan shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary.

 

7.3.          WITHHOLDING. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of this Plan.

 

7.4.          FUNDING. Benefits payable under this Plan to a Participant or to a
Beneficiary will be paid by the Company from its general assets. The Company is
not required to segregate on its books or otherwise establish any funding
procedure for any amount to be used for the payment of benefits under this Plan.
The Company may, however, in its sole discretion, set funds aside in investments
to meet its anticipated obligations under this Plan. Any such action or
set-aside may not be deemed to create a trust of any kind between the Company
and any Participant or beneficiary or to constitute the funding of any Plan
benefits. Consequently, any person entitled to a payment under this Plan will
have no rights greater than the rights of any other unsecured creditor of the
Company.

 

7.5.          EXPENSES. The expenses of administering this Plan shall be borne
by the Company and its Subsidiaries.

 

7.6.          TITLES AND HEADINGS. The titles and headings of the Sections in
this Plan are for convenience of reference only, and in the event of any
conflict, the text of this Plan, rather than such titles or headings, shall
control.

 

7.7.          GENDER AND NUMBER. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

7.8.          GOVERNING LAW. To the extent not governed by federal law, this
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware.

 

7.9           2005 INCENTIVE PLAN CONTROLS. This Plan is adopted pursuant to and
shall be governed by and construed in accordance with the 2005 Incentive Plan.
In the event of any actual or alleged conflict between the provisions of the
2005 Incentive

 

8

--------------------------------------------------------------------------------


 

Plan and the provisions of this Plan, the provisions of the 2005 Incentive Plan
shall be controlling and determinative.

 

The foregoing is hereby acknowledged as being the Superior Essex Inc. Amended
and Restated Executive Bonus Plan as adopted by the Committee on March 29, 2006,
to be effective as of January 1, 2006.

 

 

 

 

SUPERIOR ESSEX INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Barbara L. Blackford

 

 

 

Barbara L. Blackford

 

 

 

Executive Vice President,

 

 

 

General Counsel and Corporate Secretary

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPANTS AND TARGET BONUS PERCENTAGES FOR FISCAL YEAR 2006
UNDER THE AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

Name

 

% of Base Salary Payable at
Target Achievement of
Performance Objectives

 

 

 

 

 

Stephen M. Carter, CEO

 

100

%

 

 

 

 

David S. Aldridge, CFO

 

55

%

 

 

 

 

Justin F. Deedy, Jr., EVP and President, Communications Group

 

55

%

 

 

 

 

H. Patrick Jack, EVP and President, Essex Group

 

55

%

 

 

 

 

Barbara L. Blackford, EVP, General Counsel and Secretary

 

55

%

 

A-1

--------------------------------------------------------------------------------


 

2006 Executive Bonus Plan Model

Schedule I

Corporate Model

(Participants as shown in “Exhibit A, Amended and Restated Executive Bonus
Plan”)

 

Consolidated Adjusted EBITDA Driver

 

 

 

 

 

 

 

70

%

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Adjusted EBITDA (% Target Achieved versus Plan)

 

< 90

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

> 125

%

Consolidated Adjusted EBITDA ($M)

 

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

% Payout

 

0

%

60

%

80

%

100

%

115

%

130

%

145

%

170

%

200

%

200

%

 

--------------------------------------------------------------------------------

Note: When performance falls between two points, interpolation shall occur.

*  Targets for specific quantitative measures intentionally deleted for this
public filing.

 

Adjusted EPS Driver

 

 

 

 

 

 

 

30

%

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted EPS

 

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

% Payout

 

0

%

60

%

80

%

100

%

115

%

130

%

145

%

170

%

200

%

200

%

 

--------------------------------------------------------------------------------

Note: When performance falls between two points, interpolation shall occur.

*  Targets for specific quantitative measures intentionally deleted for this
public filing.

 

If either the threshold level of Consolidated Adjusted EBITDA or Adjusted EPS is
achieved, an additional bonus (the “Personal Performance Bonus”) will be added
to the Performance Bonus in an amount equal to 20% of the total Performance
Bonus calculated as provided under the Consolidated Adjusted EBITDA Driver and
the Adjusted EPS Driver (“Driver Performance Bonus”); provided that the
Committee, in its sole and absolute discretion, based on its assessment of
individual performance, may decrease or eliminate such Personal Performance
Bonus.  In addition, the amounts to be paid as Driver Performance Bonus, if any,
may be reduced by the Committee, in its sole and absolute discretion, by up to
20% based on its assessment of an Executive’s individual performance.  It is
contemplated that the Committee will eliminate or reduce the Personal
Performance Bonus unless the Committee assesses that special individual
performance merits payment of the Personal Performance Bonus.

 

--------------------------------------------------------------------------------


 

2006 Executive Bonus Plan Model

Schedule II

Business Unit Model

(Participants as shown in “Exhibit A, Amended and Restated Executive Bonus
Plan”)

 

Adjusted Operating Income (O.I.) Driver

 

 

 

 

 

 

 

75

%

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted O.I. (% Target Achieved versus Plan)

 

<90

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

> 125

%

Communications Adjusted O.I. ($M)

 

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

Essex Adjusted O.I. ($M)

 

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

% Payout

 

0

%

60

%

80

%

100

%

115

%

130

%

145

%

170

%

200

%

200

%

 

--------------------------------------------------------------------------------

Note: When performance falls between two points, interpolation shall occur.

*  Targets for specific quantitative measures intentionally deleted for this
public filing.

 

Consolidated Adjusted EBITDA Driver

 

 

 

 

 

 

 

25

%

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Adjusted EBITDA (% Target Achieved versus Plan)

 

<90

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

> 125

%

Consolidated Adjusted EBITDA ($M)

 

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

% Payout

 

0

%

60

%

80

%

100

%

115

%

130

%

145

%

170

%

200

%

200

%

 

--------------------------------------------------------------------------------

Note: When performance falls between two points, interpolation shall occur.

*  Targets for specific quantitative measures intentionally deleted for this
public filing.

 

If either the threshold level of Consolidated Adjusted EBITDA or Adjusted EPS is
achieved, an additional bonus (the “Personal Performance Bonus”) will be added
to the Performance Bonus in an amount equal to 20% of the total Performance
Bonus calculated as provided under the Consolidated Adjusted EBITDA Driver and
the Adjusted EPS Driver (“Driver Performance Bonus”); provided that the
Committee, in its sole and absolute discretion, based on its assessment of
individual performance, may decrease or eliminate such Personal Performance
Bonus.  In addition, the amounts to be paid as Driver Performance Bonus, if any,
may be reduced by the Committee, in its sole and absolute discretion, by up to
20% based on its assessment of an Executive’s individual performance.  It is
contemplated that the Committee will eliminate or reduce the Personal
Performance Bonus unless the Committee assesses that special individual
performance merits payment of the Personal Performance Bonus.

 

--------------------------------------------------------------------------------